DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (2009/0227846).
Beck discloses an eye speculum 10 (Figs. 1 and 4) comprising: a central ring 12 (Fig. 1) having an upper surface (refer to annotated Fig. 1, below), a lower surface (id.), an inner side surface (id.), an outer side surface (id.), a first end 34a (Fig. 1), and a second end 34b (id.), wherein the first end and the second end are separated by a gap (see Fig. 2; vertical space between the ends), and wherein the central ring defines an opening (id. and annotated Fig. 1); 
    PNG
    media_image1.png
    382
    682
    media_image1.png
    Greyscale



Regarding claim 3, the central ring 12 is c-shaped or semicircular (Fig. 2).
	Regarding claim 4, the first eyelid margin-holder 14 and the second eyelid margin 16 holder are c-shaped or semicircular (Fig. 3).
Regarding claim 5, the upper portions and the lower portions of the first eyelid margin holder 14 and the second eyelid margin holder 16 extend from the outer side surface of the central ring 12 (annotated Fig. 1, above; cf. Figs. 1-3). 
	Regarding claim 6, the upper portions and the lower portions of the first eyelid margin holder 14 and the second eyelid margin holder 16 are curved (Fig. 3).
	Regarding claim 7, the upper portion and the lower portion of the first eyelid margin holder 14 are separated by a central portion therebetween, and wherein the upper portion and the lower portion of the second eyelid margin holder 16 are separated by a central portion therebetween (annotated Fig. 1, above; Fig. 3).
	Regarding claim 8, the central portion of the first eyelid margin holder 14 and the central portion of the second eyelid margin holder 16 each contact the outer side surface of the central ring 12 (Fig. 3).
	Regarding claim 11, the first eyelid margin holder 14 is configured for positioning around an upper eyelid 26 and the second eyelid margin holder 16 is configured for positioning around a lower eyelid 28 (para. 0021 and Fig. 4).
	Regarding claim 12, the central ring 12 is free from contact with an outer surface of an eye of a patient when the eyelid speculum is used to retract an eyelid of the patient (See Fig. 4; showing arms 30, 32 of ring overlapping the skin outside the outline of the eye. In addition, see Fig. 6; showing the central ring spaced from the lower portions of the eyelid margin holders 14 and 16).
Regarding claim 13, the eyelid speculum 10 is formed from a thermoplastic polymer (para. 0022).
Regarding claim 14, the thermoplastic polymer comprises materials such as polyethylene, polypropylene and polystyrene (para. 0022).
	Regarding claim 15, the eyelid speculum 10 is disposable after a single use (end of para. 0021).
	Regarding claim 16, the eyelid speculum comprises an attachment 44 (Fig. 7), wherein the central ring includes a first mating component 42 and the attachment includes a second mating component 38, wherein central ring and the attachment are connected by the first mating component and the second mating component (id.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (2009/0227846).
Beck discloses the claimed eye speculum (supra) except for explicitly reciting the angle formed between the first end and the second end being about 120 to 185 degrees. However, the angle appears to be precisely within this range (see annotated Fig. 2, below). In any event, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an angle in the range of about 120 to 185 degrees, e.g., to provide desired clearance around the eye. It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    416
    342
    media_image2.png
    Greyscale

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (“Beck ‘846”; 2009/0227846) in view of Beck (“Beck ‘726”; 2012/0071726).
Regarding claims 9 and 10, Beck ‘846 discloses the claimed eye speculum (supra) except for explicitly reciting the finger tabs having a textured outer surface comprising a plurality of ridges. 
Beck ‘726 teaches that portions of an eye speculum to be grasped by fingers of a user, e.g. 22 (Fig. 1), can be provided with a textured outer surface comprising a plurality of ridges (end of para. 0027) to provide improved grip. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide desired surfaces of Beck ‘846 (e.g., the finger tabs 18, 20, if desired, as they are portions to be grasped by fingers of a user) with a textured outer surface comprising a plurality of ridges, in view of Beck ‘726, in order to provide improved grip. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (2009/0227846) in view of Shugarman (WO 2017/027763 A1; cited by Applicant).
Regarding claims 17-19, Beck discloses the claimed invention (supra) except for a kit comprising sterilized packaging containing the speculum, a medication delivery system and medication. 
Shugarman teaches an eye speculum kit comprising sterilized packaging (para. 0040) containing a speculum (id.), medication delivery system (e.g., syringe; id.) and medication (e.g., antiseptic; id.). Providing these items in this way offers a convenient single-use, sterile kit to facilitate a medical procedure (cf. para. 0040).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a kit comprising sterilized packaging containing the speculum, a medication delivery system, and medication, in view of Shugarman, to offer a convenient single-use, sterile kit to facilitate the medical procedure.

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No relevant art was discovered which teaches or suggests inserting a speculum into an eye of a patient and rotating the speculum to position or remove eyelid margin holders, as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773